Exhibit 10.2
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
July 17, 2017 (the “Effective Date”), is between FRED’S INC., a Tennessee
corporation (the “Company”), and JASON JENNE a resident of the State of
Tennessee (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Employee desire to amend that certain Employment
Agreement, dated as of April 10, 2017, by and between the Company and Employee
(the “Original Agreement”).
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
1. Amendments.  The Original Agreement is hereby amended as follows:
 
(a) Section 2 of the Original Agreement is hereby deleted in its entirety and
shall be replaced with the following:
 
(2) Duties.  Employee agrees to serve as Executive Vice President, Chief
Financial Officer and Secretary. During the term of Employee’s employment
hereunder, Employee shall perform the duties consistent with that which the
Company shall from time to time reasonably assign to Employee. Employee shall
devote his full business time, best efforts, and ability to the business of the
Company, shall comply with the overall policies established by the Company, and
shall do all reasonably in Employee’s power to promote, develop and enhance the
profitability of the business of the Company.  Without limiting the generality
of the foregoing, during his employment by the Company, Employee shall not,
without the prior written consent of the Company, render services, other than as
an employee of the Company, to or for any person, firm, partnership, limited
liability company, corporation, or other organization for compensation.
 
(b) Section 3(a) is hereby deleted in its entirety and shall be replaced with
the following:
 
(a) Base Pay. The Company shall pay Employee an annual salary (the “Base Pay”)
of $400,000, which shall be payable in accordance with the Company’s regular
payroll practices as in effect from time to time, and less any amounts required
to be withheld under applicable state and Federal tax and other related laws and
regulations.  On the six month anniversary of Employee’s appointment to the
office of Executive Vice President, Chief Financial Officer and Secretary,
Employee’s Base Pay and/or other elements of compensation may, upon
recommendation of the Chief Executive Officer and with the approval of the
Compensation Committee of the Company, be adjusted based on a review of
Employee’s performance.  Employee’s Base Pay and other elements of compensation
are subject to the Company’s annual review practices.  While Employee’s Base Pay
may be increased by the Company from time to time, in no event will Employee’s
Base Pay be reduced below $400,000 (same as above).

--------------------------------------------------------------------------------



(c) Section 3(b) is hereby deleted in its entirety and shall be replaced with
the following:
 
(b) Management Incentive Program.  For each fiscal year completed during
Employee’s employment under this Agreement, Employee will be eligible to
participate in the Company’s Management Incentive Program at the Executive Vice
President level, which Program specifies the parameters of an annual bonus
payable based upon Employee’s performance and that of the Company against
achievement of pre-established and approved goals and targets (the “Annual
Bonus”).  The Management Incentive Program currently provides for an Annual
Bonus in the range of 70%-140% of Base Pay, but the Program and these parameters
are subject to change from time to time by the Company in its sole discretion. 
But for the percentages included in this Agreement, the Company’s Management
Incentive Plan will control all process and procedure. Employee must be an
employee in good standing throughout the fiscal year in which an Annual Bonus is
earned and on the date the Annual Bonus is paid in order to be eligible for
payment of such Annual Bonus.  The Annual Bonus, if any is earned, will be paid
by the Company within the timeframe specified by the Management Incentive
Program policies and procedures.
 
(d) As used in the Original Agreement, the term “Change of Control” shall have
the meaning ascribed to the term “Change in Control” as set forth in the Fred’s,
Inc. 2017 Long-Term Incentive Plan, as amended, or in any successor plan adopted
by the Company.
 
2. Promotion Grant.  Upon Employee’s appointment to the office of Executive Vice
President, Chief Financial Officer and Secretary, Employee shall be entitled to
receive a one-time award of shares of restricted stock of the Company in an
amount equal to $200,000, which award shall be made pursuant to the terms and
conditions set forth in a grant agreement, the form, terms and conditions of
which shall be satisfactory to the Company and its counsel.  The terms of such
grant agreement shall control with respect to such award notwithstanding any
other provision to the contrary in the Original Agreement.
 
3. Effect of Amendment.  All amendments set forth herein shall become effective
as of the Effective Date. Except as otherwise may be set forth expressly
hereinabove, all terms of the Original Agreement shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Company and Employee, as applicable.
 
4. Successors and Assigns.  This Amendment and all rights under this Amendment
are personal to Employee and shall not be assignable nor delegable. All of
Employee’s rights under the Amendment shall inure to the benefit of his heirs,
personal representatives, designees or other legal representatives, as the case
may be. This Amendment shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
 
5. Governing Law. This Amendment (and any claims or controversies arising out of
or relating to this Amendment) shall be construed in accordance with and
governed by the laws of the State of Tennessee without regard to the conflicts
of laws principles that would result in the application of any law other than
the law of the State of Tennessee.

--------------------------------------------------------------------------------

 
6. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Amendment shall become
effective when each party hereto shall have received counterparts hereof signed
by the other party hereto. The exchange of copies of this Amendment and of
signature pages by facsimile or email transmission shall constitute effective
execution and delivery of this Amendment as to the parties and may be used in
lieu of the original Amendment for all purposes. Signatures of the parties
transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes.
 
7. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Amendment.
 
[SIGNATURE PAGES FOLLOW]
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by one
of its duly authorized officers, and Employee has manually signed his name
hereto, all as of the day and year first above written.



 
FRED’S, INC.
     
By:
/s/ Michael K. Bloom
 
Name:
Michael K. Bloom
 
Title:
Chief Executive Officer

 

  EMPLOYEE           
/s/ Jason Jenne
 
Jason Jenne

 